Citation Nr: 0410113	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1963 to November 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from a 
December 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which, in pertinent part, granted an increased rating for facial 
scars and denied entitlement to TDIU.

The veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge sitting in Washington, D. 
C., in January 2003.  At the hearing, the veteran indicated that 
he wished to withdraw his appeal with respect to the issue of an 
increased rating for facial scars.  Thus, such matter is not 
before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2003).

In August 2002, the veteran indicated his intent to file a claim 
of service connection for a dental disability.  The RO should 
address this accordingly.


FINDINGS OF FACT

The veteran is currently shown to be unemployable due to service-
connected disabilities.


CONCLUSION OF LAW

A total rating based on individual employability due to service-
connected disabilities is warranted.  38 U.S.C.A. § §  1155, 5107 
(West 2002); 38 C.F.R. § § 3.340, 3.341, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which has since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board has considered this new legislation with regard to the 
issue on appeal.  Given the favorable action taken below, however, 
no further assistance in developing the facts pertinent to the 
issue on appeal is required at this time.

I.  Factual Background

In December 2000, the veteran filed a claim for TDIU benefits.

In a June 2001, fee-basis medical examination report, the examiner 
noted that as a result of a left ankle fracture, the veteran had a 
fixed deformity.  The veteran complained of constant pain, 
stiffness, weakness, fatigue, and lack of endurance associated 
with swelling and inflammation of the right little finger.  He 
also complained of cervical spine pain and difficulty breathing 
through his nose.  He indicated that his sinus problems were 
accompanied by headaches, and he had no sense of smell.  He stated 
that he was employed as a telemarketer.  He was able to perform 
the activities of daily living, however, walking and grocery 
shopping were difficult.  On physical examination, the examiner 
noted that the veteran was well-developed, well-nourished, and in 
no apparent distress.  The examiner diagnosed scars of the head 
and face, status post fracture of the left tibia and fibula with 
left ankle deformity, status post fracture of the second cervical 
vertebra with pain, limitation of motion, and degenerative joint 
disease, a deviated nasal septum, loss of sense of smell, brain 
disorder due to brain trauma, and status post right fifth 
metacarpal fracture with residual degenerative joint disease.  The 
examiner also noted limitation of motion of the cervical spine and 
the right little finger, and the veteran's gait was slightly 
antalgic, favoring the left.  The veteran was right-handed and 
could grasp, push, pull and twist with mild difficulty.

On June 2001 fee-basis psychiatric examination, the veteran 
reported that he completed high school and two years of college.  
Since separation from service, he had been primarily employed as a 
telemarketer.  He was never employed by any single employer longer 
than six and one-half years, however, did not report any 
significant periods of unemployment.  He was able to handle the 
activities of daily living and shared housework responsibilities 
with his wife in addition to working full-time.  The examiner 
observed that the veteran was polite, cooperative, and reliable.  
He mood and thought process were neutral, and there was no thought 
disorder.  His intelligence was assessed as within normal limits 
based on education, occupation, vocabulary, fund of knowledge, and 
mental acuity at the interview.  No mental illness was diagnosed.

VA treatment records dated in September 2002 reflected a diagnosis 
of degenerative joint disease of the lumbar spine and indicated 
that the veteran should be excused from work until January 2003 
due to the disorder.

The Social Security Administration (SSA) determined that the 
veteran became disabled in May 2002, and that he was entitled to 
monthly disability benefits.

Correspondence from a VA examiner dated in May 2003 stated that 
the veteran was 59 years old and totally disabled and unemployable 
due to low back pain from degenerative joint and discogenic 
disease of the lumbosacral spine.

II.  Laws and Regulations

Total disability ratings for compensation may be assigned, where 
the scheduler rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § § 3.340 and 4.16(a) (2003).  
If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 percent or 
more, and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2003).

In determining whether the appellant is entitled to a total 
disability rating based upon individual unemployability neither 
the appellant's non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a) (2003).

If a veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is 
for consideration where the veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2003).  Thus, the Board must 
evaluate whether there are circumstances, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based on unemployability.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual employability by reason 
of service-connected disabilities is warranted.  After a review of 
the record, the Board finds that the veteran's contentions are 
supported by the evidence and his claim is granted.

Service connection is currently in effect for the following 
disabilities:  skull defect (rated 50 percent disabling from 
October 1967); residual, fracture second cervical vertebra (rated 
10 percent disabling from October 1967 and 30 percent disabling 
from December 2000); fractures, left distal tibia and fibula 
(rated 20 percent disabling from October 1967); healed scars, face 
(rated 10 percent disabling from December 2000); deviation, nasal 
septum, traumatic, with bilateral nasal obstruction (rated 10 
percent disabling from October 1967); anosmia (rated 10 percent 
disabling from October 1967); brain disorder (rated 10 percent 
disabling from October 1967; and fracture, right distal fifth 
metacarpal (rating as noncompensable.)  The veteran's service-
connected disabilities combine to 70 percent from October 1967, 
and 80 percent from December 2000.  Thus, his service-connected 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16(a).

The Board recognizes that at the time of the June 2001 VA 
examinations, the veteran was gainfully employed as a 
telemarketer.  Subsequent to the examinations, however, the 
evidence of record shows that the veteran is currently unemployed.  
A VA treatment record dated in September 2002 noted a diagnosis of 
severe degenerative joint disease of the lumbar spine, and the 
veteran was excused from work through January 2003.  
Correspondence from a VA physician dated in May 2003 indicated 
that the veteran was totally disabled and unemployable due to his 
low back disorder.  Additionally, the SSA deemed the veteran 
disabled as of May 23, 2002.

Accordingly, the benefit of the doubt is given to the veteran and 
a total rating based on individual employability due to service-
connected disabilities is granted.  38 U.S.C.A. § 5107(b) (West 
2002).







ORDER

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
controlling laws and regulations applicable to payment of VA 
benefits.



	                        
____________________________________________
	KELLY B. CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



